Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, performing secure record computation, in response to receiving a request to applying computations to a record via, performing a computation scheme, partitioning the record into a plurality of shares assigned to a plurality of computational processes, applying a semi-honest multiparty computation (SHMC) on a portion of the record and repeatedly utilizing a secure multiparty arithmetic computation (SMAC) to create random values to be added to the record portions/shares, repeatedly using the SMAC to assign the random values and result of the application of the SHMC to an equation, repeatedly verifying integrity to the SHMC application, upon determining that the integrity of the SHMC application is validated, calculating a response to the request for applying computations to a record by combining the SHMC computations on the record shares/portions, each record comprising a matrix of data of a predetermined size, including data included in a finite algebraic field, repeatedly using the SMAC to continue to generated random terms to assign, along with the outcome of the application, to a polynomial and logical term, in order to verify the integrity of the application of the SHMC on the record portions by comparing polynomial assignments to a constant value and the assignments to the logical term with a separate constant value, in the specific manner and combinations, recited in claims 5-11.  
The closest related prior art are cited to state the general state of the art and are not 
(i) 	US Pat Clark et al (US 9,813,234), which teaches implementing secure multiparty computation on a plurality of data shares divided into a plurality of parties for recombination at an authorized party received the plurality of recombined shares;
(ii) 	US PG Pub Troncoso Pastoriza et al (US 2011/0060917), which discloses using secure multi-party computation and performing matrix multiplications in a secret sharing environment;
(iii) 	NPL document "Secure Multi-Party Computation" – Blanton et al, Department of Computer Science, University of Buffalo, 1019//2018; and
(iv)	NPL document "Optimizing Semi-Honest Secure Multiparty Computation for the Internet" – Ben-Efraim et al, Dept. of Computer Science, Ben-Gurion University, ACM, 10/28/2016.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of performing secure record computation, in response to receiving a request to applying computations to a record via, performing a computation scheme, partitioning the record into a plurality of shares assigned to a plurality of computational processes, applying a semi-honest multiparty computation (SHMC) on a portion of the record and repeatedly utilizing a secure multiparty arithmetic computation (SMAC) to create random values to be added to the record portions/shares, repeatedly using the SMAC to assign the random values and result of the application of the SHMC to an equation, repeatedly verifying integrity to the SHMC application, upon determining that the integrity of the SHMC application is validated, calculating a response to the request for applying computations to a record by combining the SHMC computations on the record shares/portions, each record comprising a matrix of data of a predetermined size, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210521